Name: COMMISSION REGULATION (EC) No 169/96 of 29 January 1996 amending Regulation (EC) No 1937/95 determining the amounts of the agricultural components and the additional duties applicable from 1 July to 30 September 1995 on the importation into the Community of goods covered by Council Regulation (EC) No 3448/93 from Switzerland
 Type: Regulation
 Subject Matter: foodstuff;  international trade;  Europe;  agri-foodstuffs;  trade;  EU finance
 Date Published: nan

 Official Journal of the European Communities No L 25/31 . 2 . 96 . I EN COMMISSION REGULATION (EC) No 169/96 of 29 January 1996 amending Regulation (EC) No 1937/95 determining the amounts of the agricultural components and the additional duties applicable from 1 July to 30 September 1995 on the importation into the Community of goods covered by Council Regulation (EC) No 3448/93 from Switzerland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), and in particular Article 7 thereof, Whereas Article 1 ( 1 ) of Council Regulation (EC) No 1917/95 of 24 July 1995 establishing certain measures concerning imports of processed agricultural products from Iceland, Norway and Switzerland in order to take account of the results of the Uruguay Round negotiations in the agricultural sector (2), as amended by Regulation (EC) No 1 67/96 (3), lays down the basic amounts taken into consideration in calculating the agricultural components and the additional duties applicable to the importation into the Community of goods originating in Switzerland ; whereas the Commission, in accordance with Article 2 of the abovementioned Regulation, will not adopt implementing rules unless it is assured that measures having comparable effect will be adopted at the same time or as soon as possible by Switzerland ; Whereas Commission Regulation (EC) No 1937/95 of 4 August 1995 determining the amounts of the agricultural components and the additional duties applicable from 1 July to 30 September 1995 on the importation into the Community of goods covered by Council Regulation (EC) No 3448/93 from Switzerland (4), as amended by Regulation (EC) No 2312/95 S applies until 31 December 1995 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex II to the Treaty, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1937/95 is amended as follows : 1 . in Article 2, '31 December 1995' is replaced by '30 June 1996'; 2. Annex III is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996 . (') OJ No L 318 , 20 . 12. 1993, p. 18 . 0 OJ No L 185, 4 . 8 . 1995, p. 1 . (3 ) See page 1 of this Official Journal . (4) OJ No L 186, 5 . 8 . 1995, p. 11 . 5 OJ No L 233 , 30 . 9 . 1995, p. 66. No L 25/4 EN Official Journal of the European Communities 1 . 2. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 January 1996 . For the Commission Martin BANGEMANN Member of the Commission ANNEX ANNEX III \ \ ecus/ECU/Ecu/ CN code Description ecu/Ã ©cus/ecua/ \ 100 kg 1806 32 90  Containing by weight of milk fat 3 % or more, but less 62,315 than 6 %  Other 0 (*) Use additional code indicator No 7, see Annex II .